DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2012137706 A) in view of Lindner (US 2017/0322479 A1), and in further view of Pool (US 2018/0146174 A1).

Concerning claim 1, Okada et al. (hereinafter Okada) teaches an intrinsically safe video inspection system, a camera system comprising:
a camera assembly (fig. 7: CCD camera in camera unit 72) comprising:
	a housing structured to house the camera unit (fig. 7: camera unit 72); and
	a lightning unit mounted outside of the housing, wherein a fixed positional relationship is maintained between the camera unit and the lighting unit (fig. 7: lamps 73a and 73b);
	wherein the camera assembly is configured to tolerate exposure to an underwater (¶¶0013-0016), irradiated environment within a nuclear reactor (fig. 1: underwater nuclear reactor 1);
a controller structured to control one or more operable characteristics of the camera unit and to receive an output of the camera unit (fig. 1: controller 12 & control device 10); and
a conduit connecting the camera unit and the controller (fig. 7: holding jig 71; ¶0027: holding jig including a cable). Not explicitly taught is the optical zoom being at least x30 and the digital zoom being at least x10.
Linder teaches a high zoom imaging device for use in hazardous environments, wherein the optical zoom is capable of being at least at least x30 and the digital zoom being at least x10 (¶0074: optical zoom of 32:1 and digital zoom of 12:1). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the optical and digital zoom capabilities of the Okada invention to be at least x30 and x10, respectively, in order to acquire images at a magnified view of more detail (Linder, ¶0074). It is further noted that Okada and Linder fail to explicitly teach a pan/tilt unit structured to pan and tilt the camera assembly; and wherein the controller communicates with the pan/tilt unit by way of the conduit.
Pool teaches an intrinsically safe video inspection system, wherein the camera assembly includes a pan/tilt unit structured to pan and tilt the camera assembly (¶¶0043-0045), wherein the controller communicates with the pan/tilt unit by way of a conduit (fig. 1: cable 108). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the Okada in view of Linder invention to include a camera unit with pan and tilt capabilities, in order to control the motion of the camera unit (Pool, ¶¶0043-0045).

Concerning claim 2, Okada in view of Lindner, and further in view of Pool further teaches the camera system of claim 1, using higher zoom ratios than needed by the preferred embodiment (Lindner, ¶0074). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the optical and digital zoom capabilities of the Okada invention to be at least x36 and x32, respectively, in order to acquire images at a magnified view for more detail for the desired application (Lindner, ¶0042; ¶0074).

Concerning claim 3, Pool further teaches an intrinsically safe video inspection system, wherein the camera unit has a resolution of at least 1080p (Pool, ¶0048).
Concerning claim 4, Okada in view of Lindner, and further in view of Pool further teaches the camera system of claim 1, wherein the camera unit has a light sensitivity of at least 0.5 lux (Lindner, ¶0071).

Concerning claim 6, Pool further teaches, wherein the controller is structured to control the pan/tilt unit and the at least one lighting unit (¶¶0042-0044; ¶0058).

Concerning claim 8, Pool further teaches an intrinsically safe video inspection system, wherein the controller includes a display, and wherein the controller is structured to display images captured by the camera unit at a resolution of at least 1080p (fig. 1: 102; ¶0020). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the Okada in view of Linder invention to include a display capable of displaying images at a resolution of at least 1080p in order to display the images captured by the camera unit.

Concerning claim 10, Okada in view of Lindner, and further in view of Pool further teaches the camera device of claim 1, wherein the housing includes a front cover, a back cover, and a body connecting the front cover and the back cover, and wherein the front cover includes a transparent member through which the camera unit can see the exterior of the housing (Okada, fig. 7: housing of camera unit 72 and a lens cover).

Concerning claim 18, Okada teaches a method of inspecting a fuel assembly, the method comprising:
providing a camera system comprising: 
a camera assembly (fig. 7: camera unit 72) comprising:
a camera unit (fig. 7: CCD inside camera unit 72) ;
a lighting unit, wherein a fixed positional relationship is maintained between the camera unit and the lightning unit ((fig. 7: lamps 73a and 73b)); 
a controller structured to control one or more operable characteristics of the camera unit and to receive an output of the camera unit (fig. 1: controller 12 & control device 10); and 
a conduit connecting the camera unit and the controller (fig. 7: housing jig 71; ¶0027);
capturing images of the fuel assembly with the camera assembly (fig. 7: camera unit 72; ¶0017); and
viewing or storing the captured images with the controller (¶0017: displaying the captured image);
placing the camera assembly inside an underwater, irradiated environment within the nuclear reactor in the vicinity of the fuel assembly (fig. 1: underwater nuclear reactor 1; ¶0016); and
placing the controller outside the nuclear reactor (fig. 1: the placement of controller 12 & control device 10). Not explicitly taught is the fuel assembly being in a nuclear reactor and the optical zoom being at least x30 and the digital zoom being at least x10.
Lindner teaches a high zoom imaging device for use in hazardous environments (e.g., a nuclear reactor) (¶0146), wherein the optical zoom is capable of being at least x30 and the digital zoom is capable of being at least x10 (¶0074: optical zoom of 32:1 and digital zoom of 12:1). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the optical and digital zoom capabilities of the Okada invention to be at least x30 and x10, respectively, in order to acquire images at a magnified view for more detail (Lindner, ¶0074). Furthermore, the combination of Okada and Lindner teaches use of the system in a fuel assembly of a nuclear reactor. It is further noted that Okada and Linder fail to explicitly teach a pan/tilt unit structured to pan and tilt the camera assembly; and wherein the controller communicates with the pan/tilt unit by way of the conduit.
Pool teaches an intrinsically safe video inspection system, wherein the camera assembly includes a pan/tilt unit structured to pan and tilt the camera assembly (¶¶0043-0045), wherein the controller communicates with the pan/tilt unit by way of a conduit (fig. 1: cable 108). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the Okada in view of Linder invention to include a camera unit with pan and tilt capabilities, in order to control the motion of the camera unit (Pool, ¶¶0043-0045).

Concerning claim 20, Okada in view of Lindner teaches the method of claim 18, further comprising:
controlling at least one of a zoom, focus, exposure, auto focus, and auto exposure of the camera assembly with the controller (Okada, ¶¶0059-0060: focus control).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2012137706 A) in view of Lindner (US 2017/0322479 A1), further view of Pool (US 2018/0146174 A1), and further in view of IBAK Helmut Hunger GmbH & Co (DE 202012003028 U1).

Concerning claim 7, Okada in view of Lindner, further in view of Pool teaches the camera system of claim 1.  Not explicitly taught is the camera system, wherein the camera unit is structured to output images using via a high definition digital interface (HD-SDI).
IBAK Helmut Hunger GmbH & Co (hereinafter IBAK) teaches a sewer pipe inspection device, wherein the camera unit is structured to output images using via a high definition digital interface (HD-SDI) (¶0013). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the Okada in view of Lindner, further in view of Pool invention to output images via a HD-SDI in order to generate a data stream of high definition image signals (IBAK, ¶0013). Such a modification is merely a substitution of the transmission interfaces, which generate the output stream.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (WO 2013/038550A1) in view of Lindner (US 2017/0322479 A1), further in view of DeRocher (US 2008/0078599 A1).

Concerning claim 9, Okada in view of Lindner teaches the camera system of claim 1. Not explicitly taught is the camera system, wherein the camera assembly weighs less than 10 lbs.
DeRocher teaches a pipe inspection imaging system, wherein the camera assembly weights less than 10 lbs. (¶0031). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the camera assembly of the Okada in view of Lindner invention to weigh less than 10 lbs. in order to have a lighter weight system that is easier to operate.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2012137706 A) in view of Lindner (US 2017/0322479 A1), further view of Pool (US 2018/0146174 A1), and further in view of King et al. (US 5,838,840 A).

Concerning claim 11, Okada in view of Lindner, further in view of Pool teaches the camera system of claim 10. Not explicitly taught is the camera system, wherein the transparent member is a diopter structured for use with the camera unit.
King et al. (hereinafter King) teaches an inspection device, wherein the zoom lens has an acromatic diopter lens mounted therein (col. 3, ll. 33-35). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the Okada in view of Lindner, further in view of Pool invention to mount a diopter to the lens in order to provide close-up viewing without color distortion (col. 3, ll. 33-35).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2012137706 A) in view of Lindner (US 2017/0322479 A1), further view of Pool (US 2018/0146174 A1), further in view of King et al. (US 5,838,840 A) and in further view of Vandame (US 2012/0092514 A1).

Concerning claim 12, Okada in view of Lindner, further in view of Pool and in further view of King teaches the camera system of claim 11. Not explicitly taught is the camera system, wherein the diopter is selected from a +0.5 diopter, a +0.75 diopter, and a +1 diopter.
Vandame teaches an image capture device comprising a diopter adjustment wheel, wherein the diopter is selected from a +0.5 diopter, a +0.75 diopter, and a +1 diopter (¶0044). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the diopter of the Okada in view of Lindner, further in view of Pool, and in further view of King system to be adjustable in order to correct for aberrations in the user's vision (¶0007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2012137706 A) in view of Lindner (US 2017/0322479 A1), further view of Pool (US 2018/0146174 A1), and in further view of Acks et al. (US 5,912,934 A).

Concerning claim 13, Okada in view of Lindner, further in view of Pool teaches the camera system of claim 1. Not explicitly taught is the camera system, wherein the camera assembly is structured to operate in water depths of up to 50 feet.
Acks et al. (hereinafter Acks) teaches an underwater inspection system, wherein the camera assembly is structured to operate in water depths of up to 50 feet (col. 6, ll. 24-27). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the camera assembly of the Okada in view of Lindner, further in view of Pool system to operate in water depths up to 60 feet, as taught by Acks, in order withstand the atmospheres of pressure while submerged in water (col. 6, ll. 24-27).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2012137706 A) in view of Lindner (US 2017/0322479 A1), further view of Pool (US 2018/0146174 A1), and in further view of Churchman et al. (US 2015/0373822 A1).

Concerning claim 14, Okada in view of Lindner, further in view of Pool teaches the camera system of claim 1. Lindner further teaches the system being submerged under water (¶0081). Not explicitly taught is the camera system, wherein the camera assembly is structured to operate in water temperatures in a range of 60°F to 122°F.
Churchman et al. (hereinafter Churchman) teaches an underwater inspection system, wherein the assembly is capable of operating in water temperatures in a range of 0°C to 70°C (¶0035). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the camera assembly of the Okada in view of Lindner, further in view of Pool system to withstand water temperatures in a range of 0°C to 70°C in order for the system to remain operational in various water conditions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2012137706 A) in view of Lindner (US 2017/0322479 A1), further view of Pool (US 2018/0146174 A1), and in further view of Kalfas (US 2013/0188036 A1).

Concerning claim 15, Okada in view of Lindner, further in view of Pool teaches the camera system of claim 1. Not explicitly taught is the camera system, wherein the camera assembly is structured to have a radiation tolerance of at least 5 x 104 rads Cobalt-60 equivalent.
Kalfas teaches a camera system for hazardous environments, wherein the camera assembly is structured to have a radiation tolerance of at least 5 x 104 rads Cobalt-60 equivalent (¶0012). camera assembly is structured to operate in water depths of up to 50 feet (col. 6, ll. 24-27). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the camera assembly of the Okada in view of Lindner, further in view of Pool system to have a radiation tolerance of at least 5 x 104 rads Cobalt-60 equivalent in order to operate without significant signal degradation in a radioactive environment (¶0012).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2012137706 A) in view of Lindner (US 2017/0322479 A1), further view of Pool (US 2018/0146174 A1), and in further view of Kawamae et al. (US 2019/0163964 A1).

Concerning claim 16, Okada in view of Lindner, further in view of Pool teaches the camera system of claim 1. Not explicitly taught is the camera system, wherein the conduit is an Ethernet cable, and wherein the controller and the camera assembly are structured to communicate using an open network video interface forum (ONVIF) protocol.
Kawamae et al. (hereinafter Kawamae) teaches an imaging system, wherein the conduit is an Ethernet cable, and wherein the controller and the camera assembly are structured to communicate using an open network video interface forum (ONVIF) protocol (¶¶0122-0123). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the Okada in view of Lindner, further in view of Pool system to use an Ethernet cable as the conduit between the controller and the camera assembly in order to communicate using an ONVIF protocol. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2012137706 A) in view of Lindner (US 2017/0322479 A1), further view of Pool (US 2018/0146174 A1), further in view of Hackett et al. (US 5926210 A) and in further view of Silverman (US 2009/0256914 A1).

Concerning claim 17, Okada in view of Lindner, further in view of Pool teaches the camera system of claim 1. Not explicitly taught is the camera system, wherein the conduit is a Serial RS-485 half or full duplex cable.
Hackett et al. (hereinafter Hackett) teaches an imaging system, wherein the conduit is a Serial RS-485 half or full duplex cable (col. 7, ll. 1-17). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to substitute the conduit taught by Okada in view of Lindner, further in view of Pool with a Serial RS-485 half or full duplex cable in order to allow bi-directional communication between the cameras and computer (col. 7, ll. 8-11). Not explicitly taught by Hackett is the camera system, wherein the camera unit and the controller are structured to communicate using video system control architecture (VISCA) protocol.
Silverman teaches an in-ground camera, wherein the camera unit and the controller are structured to communicate using video system control architecture (VISCA) protocol (¶0056). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to substitute the communication protocol taught by Okada in view of Lindner, further in view of Pool, and in further view of Hackeet with a VISCA protocol in order to control the camera assembly (Silverman, ¶0056). Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Response to Arguments
Applicant’s arguments, see pages 5-6 of the remarks filed 06/16/2022, with respect to rejection of claims 1-2, 4, 10, 18 and 20 under 35 U.S.C. § 103 have been fully considered, but they are moot in view of new grounds of rejection.
Applicant’s arguments, see pages 5-6 of the remarks filed 06/16/2022, with respect to rejection of claims 3, 6-9, and 11-17 under 35 U.S.C. § 103 have been fully considered, but they are moot in view of new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425